DETAILED ACTION
1.	Claims 1-20 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
4.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  
Response to Amendment
5.	The 101 rejection and the 112(b) rejection have been withdrawn with respect to the amendment. 
Claim Rejections - 35 USC § 103
6.1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


6.2.	Claims 1, 5, 7, 10-11, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20140279929 to Gupta et al (“Gupta”) in .
 	As per claim 1, Gupta discloses a method comprising: distributing a first request to a first blade within a storage system ([0078], also see fig.6 and associated texts); and distributing a second request to a second blade within the storage system, wherein the distributing the first request and the second request; determining a node for handling the first request and the second request based on data within the request ([0082] also see fig.6 and associated texts):
Gupta does not explicitly disclose however in the same field of endeavor, Gokulakannan discloses establishing a security context between a client and the storage system, the security context comprising a ticket for multiple nodes within the storage system ([0083]-[0084]); 
determining a node for handling the first request and a node for handling the second request based on data within the ticket ([0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gupta with the teaching of Gokulakannan by including the feature of ticket request, in order for Gupta’s system to  utilizing the processing power more  efficiently; A new request object is created for the Request Handler to process the grouped requests as a single request. The Request Handler need not wait on any I/O operations, hence the processing power is efficiently utilized (Gokulakannan, [0041]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gupta with the teaching of Held by including the feature of remote procedure call, in order for Gupta’s system to  for arbitrating between the location context specified by the server program and a desired location context requested by the client program. the server program has specified a preference to run as a specific user ID, then the network service obtains the corresponding password from the secure database and starts the execution of the server code using this information. A client program, to insure it is communicating with the desired server code, can request a trusted program or process to execute the server code in the security context specified by the server program. Such a mechanism insures that the client program is communicating with a legitimate version of the server code (Held, 8:25-40).



As per claim 7, the combination of Gupta, Gokulakannan and Held discloses the method of claim 1, comprising: caching a client principal name across all nodes (Gupta, [0003], [0034).

As per claim 10, the combination of Gupta, Gokulakannan and Held discloses the method of claim 1 wherein the method operations are embodied as non-transitory computer readable media (Gupta, [0136]).

Claims 11, 15, 17 and 20 are rejected for similar reasons as stated above,

6.3.	Claims 2, 6, 9, 12, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Gokulakannan and Held as applied to claim above, and in view of US Patent Application No. 20100005511 to Maes et al (“Maes”).

	As per claim 2, the combination of Gupta, Gokulakannan and Held discloses the invention as described above. Gupta, Gokulakannan and Held does not explicitly disclose however in the same field of endeavor, Maes discloses the method of claim 1, wherein establishing the security context includes authentication through third party authorization ([0002], [0041]).


	As per claim 6, the combination of Gupta, Gokulakannan, Held and Maes discloses the method of claim 1, wherein the establishing comprises: issuing a ticket through third party authorization (Maes, [0002], [0041]).  The motivation regarding the obviousness of claim 2 is also applied to claim 6. 



Claims 12, 16, 19, are rejected for similar reasons as stated above,

6.4.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Gokulakannan and Held as applied to claim above, and in view of US Patent No. 5978577 issued to Rierden et al (“Rierden”).

	As per claim 3, the combination of Gupta, Gokulakannan and Held discloses the invention as described above. Gupta, Gokulakannan and Held does not explicitly disclose however in the same field of endeavor, Rierden discloses the method of claim 1, wherein the security context is incremented for each remote procedure call (18:60-67, 18:60-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gupta with the teaching of Rierden by including the feature of incremented of remote procedure call, in order for Gupta’s system  for using Data Directory Server (DDS) located between one or more transaction generators and one or more data servers. The DDS efficiently routes transactions and provides data location functions. The DDS provides high data availability, high on-line transaction rates, batch capabilities, scalability and maintainability. In particular, based upon internal rules within the DDS and the particular 
Claim 13, is rejected for similar reasons as stated above.

6.5.	Claims 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Gokulakannan and Held as applied to claim above, and in view of US Patent Application No. 20070280483 to Fu et al (“Fu”).
	
As per claim 4, the combination of Gupta, Gokulakannan and Held discloses the invention as described above. Furthermore, Gupta discloses the method of claim 1, wherein the storage system comprises multiple chassis (Gupta, [0133]). Gupta, Gokulakannan and Held does not explicitly disclose however in the same field of endeavor, Fu disclose the ticket includes a session key and a storage system key ([0042], [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gupta with the teaching of Fu by including the feature of a token, in order for Gupta’s system to allow a key to be recovered to a token from an archive while maintaining security. A key transport session key is generated, and a key encryption key is derived based on a server master key and an identification associated with a token. The key transport session key is encrypted 

Claim 14, is rejected for similar reasons as stated above.

6.6.	Claims 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Gokulakannan and Held as applied to claim above, and in view of US Patent Application No. 20050228981 to Gavrilov et al (“Gavrilov”).

	As per claim 8, the combination of Gupta, Gokulakannan and Held discloses the invention as described above. Gupta, Gokulakannan and Held does not explicitly disclose however in the same field of endeavor, Gavrilov disclose the method of claim 1, wherein distributing the first request comprises: transmitting a message to an authority owning the first request (Gavrilov, [0022]-[0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gupta  with the teaching of Gavrilov by including the feature of an authority, in order for Gupta’s system for enabling server applications to verify purported authentication information, such as 

Claim 18, is rejected for similar reasons as stated above.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497